Citation Nr: 0107918	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1973.  He served in the Republic of Vietnam from September 
1971 to August 1972.

This appeal arises from a September 1997 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
determined the veteran had not submitted the requisite new 
and material evidence required to reopen his claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed this determination.  Apparently, the RO 
reopened this claim in a rating decision of June 1999, but 
denied service connection for lack of a verified stressor.


FINDINGS OF FACT

1.  In a decision of May 1996, the Board of Veterans' Appeals 
(Board) denied service connection for PTSD.  The veteran was 
notified in of this denial and of his appellate rights, but 
he did not file an appeal.

2.  Evidence associated with the claims file since the 
Board's May 1996 denial of service connection for PTSD is new 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's May 1996 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been submitted, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not report any 
treatment or diagnosis for a psychiatric disability.  His 
service personnel records indicate that he served in the 
Republic of Vietnam from September 1971 to August 1972.  The 
veteran's military occupational specialties (MOS) included 
special purpose equipment repair parts specialist, reports 
clerk, and stock control & accounting specialist.  His 
decorations included the Vietnam Campaign Medal and the 
Vietnam Service Medal with one bronze service star.

Beginning in 1986, the veteran was provided with multiple VA 
psychiatric examinations and psychological testing that has 
diagnosed PTSD.  A lay statement received in April 1987 
indicated that the author had served with the veteran in the 
military in Colorado after his return from Vietnam service.  
He reported that the veteran had acted nervous.

In written statements and oral testimony, the veteran alleged 
the following stressors from his Vietnam service: landing at 
the airport in Da Nang, South Vietnam, in September 1971 
during an enemy mortar/rocket attack; witnessing a fellow 
soldier named "Harvey" get hit in the neck with shrapnel 
from a land mine while operating a bulldozer clearing jungle 
near Da Nang airport; witnessing Vietnamese children and 
women killed/injured by a tractor-trailer truck which the 
veteran drove; witnessing a soldier shoot himself in the foot 
in a supply room at Da Nang; helping remove charred remains 
of U. S. servicemen killed in a crashed helicopter at Da 
Nang; witnessing a fellow soldier wounded/killed by a flying 
piece of aluminum during a typhoon at Da Nang in October 
1971; witnessing the mutilation of an enemy sniper by U. S. 
personnel while clearing jungle around Da Nang airport; and 
experiencing sniper and mortar attacks while helping clear 
jungle around Da Nang airport.

A Board decision in May 1996 denied service connection for 
PTSD.  The Board found that the veteran's alleged stressors 
had not been verified and that his last VA psychiatric 
examination had not provided a definite diagnosis for PTSD.  
The veteran failed to timely appeal this decision.

Since May 1996, VA medical records to include a therapist's 
letter dated in January 1998 and psychiatric examinations of 
May 1997 and August 1998 have noted diagnoses for PTSD.  The 
veteran has also provided evidence of additional combat 
stressors to include surviving a enemy mortar attack by 
hiding behind metal barrels, spending four days alone without 
food in a forward defensive position, witnessing enemy 
soldiers overtake the airfield at Da Nang, and helping load 
body bags on board a helicopter.  He also has identified the 
soldier that accompanied him on a tractor-trailer truck that 
overran Vietnamese children.  Finally, the veteran has 
provided service records that verify that U. S. positions in 
Da Nang, South Vietnam received enemy rocket/mortar attacks 
during his service in that country.

II.  Applicable Criteria

After a decision on a claim has become final, VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran was notified in the statement of the case (SOC) 
of November 1999 that his claim for service connection for 
PTSD had been denied.  While this SOC briefly discussed that 
the issue of service connection for PTSD had previously been 
denied, it failed to determine if the appropriate new and 
material evidence had been submitted to reopen this claim.  
The veteran was also not informed of the requirements under 
38 C.F.R. § 3.156 for submitting new and material evidence to 
reopen his claim for service connection.  However, such 
deficiencies will not preclude the Board from deciding this 
issue at the present time.  As the Board finds that the claim 
should be reopened he is not prejudiced by the Board 
proceeding at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As noted above, the Board last addressed the veteran's claim 
for service connection for PTSD in May 1996.  The veteran was 
notified of this decision and his appellate rights, but 
failed to file a timely appeal.  Therefore, this decision is 
now final, and VA may not reconsider this claim on the same 
record.

The evidence reviewed by the Board in May 1996 included the 
veteran's claim that he had been exposed to stressful events 
as a result of his service in the Republic of Vietnam, 
service medical records that failed to indicate any problems 
with a psychiatric disorder, and post-service medical records 
that noted diagnoses for PTSD.

It was determined in May 1996 that the evidence of record 
failed to show that the veteran's alleged stressors had been 
verified, and his last VA psychiatric examination was judged 
not to provide a definite diagnosis for PTSD.  Subsequent to 
this decision, VA received the veteran's allegations of 
stressors during his service in the Vietnam War, additional 
psychiatric examinations with clear diagnoses of PTSD, and 
Department of Defense (DOD) confirmation that bases on which 
the veteran had been stationed received enemy mortar/rocket 
attack.

The Board finds that the statements regarding the 
circumstances of his in-service stressors since May 1996 
provide additional detail on which confirmation may be 
obtained.  In addition, the DOD information about attacks on 
the base on which his unit was assigned is new.  This 
evidence is also probative for the reasons of denial in May 
1996 in that the veteran's allegations of stressors, as 
inarticulate as they are, raises the possibility that the 
diagnosed PTSD may be related to his military service.  Under 
the circumstances of this case, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
Therefore, the Board reopens the veteran's claim for service 
connection for PTSD.


ORDER

New and material evidence has been presented regarding the 
issue of service connection for PTSD.  The claim is reopened.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO at the time of their most recent 
rating decisions, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304, 4.125 (2000).  

In this case, the veteran did not serve in a MOS that per se 
is associated with front line combat operations.  The veteran 
did serve in Vietnam as a reports clerk, and as a stock 
control and accounting specialist.  He was not awarded any 
badge or decoration for valor or combat service.  As there is 
not sufficient evidence at this time to presume that the 
veteran engaged in combat with the enemy, there must be 
corroborative evidence of the claimed in-service stressors, 
to include stressors which allege combat service.  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f).

The actual existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The sufficiency of the stressor to support a diagnosis of 
PTSD is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

A review of the claims file indicates that the RO has 
conducted efforts in the past to obtain military and lay 
evidence to verify the veteran's claimed stressors.  However, 
since the Board's decision of May 1996 the veteran has 
presented evidence of new stressors during his service in 
Vietnam that have yet to be developed.  In addition, in a 
written statement of February 1993 the veteran discussed that 
he had submitted a lay statement from a fellow service member 
to verify his claimed stressors.  He alleged that this 
statement had been sent to the VA in 1986.  An internal VA 
memorandum dated in late March 1986 indicated that the 
veteran's claims folder had been lost and needed to be 
rebuilt.  A review of the VA decisions subsequent to this 
memorandum failed to discuss any lay statement as described 
by the veteran in February 1993.  This lay statement could be 
a notarized statement from M. Geiger which is of record.  If 
not, it is not clear whether the veteran has ever been 
specifically informed that the lay statement he alluded to in 
February 1993 is not contained in the claims file.  On 
remand, the RO should inform the veteran that parts of his 
claims file are missing and he should submit another copy of 
the lay statement he discussed in February 1993. In 
accordance with the new statute, the RO should also request 
all of the available VA treatment records regardless of date.  
Id.  

Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C. §  5103A(d).  In the case of a claim for PTSD, this 
nexus opinion is needed to determine whether any verified 
stressors are related to the current PTSD.  See Cohen, 10 
Vet. App. at 142.  A review of the VA psychiatric 
examinations of record indicates that no verified stressors 
have been identified for the examiners by VA.  Since the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin, 1 Vet. 
App. at 175.  Therefore, further development is in order.

The veteran has alleged that he was stationed at Da Nang, 
South Vietnam from September to December 1971, at Cam Ranh 
Bay, South Vietnam from December 1971 to March 1972, and at 
Nha Trang, South Vietnam from March to August 1972.  His 
service personnel records indicate that the veteran worked as 
a reports clerk with the 59th Engineer Company from September 
to December 1971, as a stock control and accounting 
specialist with the 21st Service and Supply "WAA" from 
December 1971 to March 1972, and as a stock control and 
accounting specialist with the Combat Support Activity 
"Anatrang" from March to August 1972.

A review of the claims file indicates that the veteran has 
alleged the following in-service stressors:

1.)  Arriving at the U. S. air base in Da 
Nang, South Vietnam, in September 1971 
during an enemy mortar/rocket attack.

2.)  Witnessing a fellow soldier named 
"Harvey" get hit in the neck with 
shrapnel.  It was alleged that this 
happened as a result of a bulldozer 
hitting an enemy landmine while clearing 
jungle around a U. S. base in Da Nang, 
South Vietnam, sometime between September 
and November 1971.

3.)  Witnessing a 10 ton tractor-trailer 
destroy a Vietnamese house and possibly 
injure or kill Vietnamese woman and 
children.  He claimed that he was either 
riding or driving this truck with a 
Sergeant Leon Peaks.  He also saw a 
Vietnamese civilian be run over by a U. 
S. truck after playing "chicken" with 
the vehicle.

4.)  Survived a mortar/rocket attack 
during which he hid behind metal barrels 
that prevented him from being hit with 
shrapnel.

5.)  Witnessing a U. S. soldier be 
injured/killed by a flying piece of 
aluminum during a storm at Da Nang, South 
Vietnam, on October 23 or 24, 1971.

6.)  Witnessing the mutilation of a dead 
enemy sniper by U. S. soldiers while 
helping to clear jungle around U. S. base 
in Da Nang, South Vietnam, sometime 
between September and November 1971.

7.)  Surviving enemy sniper and mortar 
fire while helping to clear jungle around 
U. S. base in Da Nang, South Vietnam, 
sometime between September and November 
1971.

8.)  Witnessing a woman (presumably 
romantically involved with the veteran) 
shot while spending the night in a 
friend's rented apartment off base.

9.)  Helped in retrieval of charred 
remains from a crashed U. S. helicopter 
(medical evacuation).

10.)  Witnessing a U. S. soldier 
deliberately shoot himself in the foot in 
a supply room/warehouse.

11.)  Witnessing the North Vietnamese 
Army overrun the airfield at Da Nang, 
South Vietnam, from withdrawing 
aircraft/helicopter.

12.)  Spending four days alone in a 
forward defensive position without food 
due to "negligence" of senior 
noncommissioned officer.

13.)  Seeing a decapitated head of enemy 
soldier on display at Cam Ranh Bay 
sometime between December 1971 and March 
1972.

14.)  Helping to load body bags 
containing dead soldiers sometime between 
March and August 1972.  

Under the recently passed new legislation, attempts must now 
be made to try and identify each of these stressors.  While 
some efforts have been undertaken by the RO, documentation of 
all of the efforts undertaken in developing each of the 
foregoing claimed stressors is not of record, and the efforts 
taken have not been exhaustive.  In addition, the veteran and 
his representative have identified additional sources of 
information regarding the veteran's military service.  
According to the book Vietnam Order of Battle, by Shelby L. 
Stanton, the 59th Engineer Company was stationed at Quang 
Tri, South Vietnam, and conducted "land clearing" from 
January 1969 to December 1971.  Development of operational 
records, histories, morning reports, etc., must be completed.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the VA's 
Medical Center at Highland Drive, 
Pittsburgh, Pennsylvania, and request all 
treatment records dated from July 1997 to 
the present time which pertain to PTSD.  
Any and all responses received from this 
request must be documented in the 
veteran's claims file.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Then, in an effort to ensure that an 
attempt is made to verify each and every 
claimed stressor, the RO should contact 
the veteran and his representative and 
request a comprehensive statement 
containing as much detail as possible 
regarding each of the above claimed in-
service stressors.  The veteran's 
statement should include such detail as 
the dates (within 7 days), precise 
locations, and an itemized description of 
events, exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

In addition, the RO should inform the 
veteran that the lay statement from a 
fellow servicemember that he asserted was 
both submitted in 1986, and which would 
verify his claimed stressors, is possibly 
not in the claims file.  The Board notes, 
however, that an undated notarized 
statement from M. Geiger is of record.  
If this is the document that the veteran 
is referring to no further action is 
required on this particular sub point.  
If not, the appellant should submit 
another copy of lay statement.

3.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service personnel documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
The Center should be asked to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  If the 
Center indicates that the veteran's 
claimed stressors could be verified 
through his units Morning Reports or 
other available government documents, the 
RO should attempt to obtain the relevant 
documents through the National Personnel 
Records Center (NPRC) or other identified 
government agency.  

The RO should specifically request 
pertinent unit records (to include 
Morning Reports, unit histories, 
operational reports, etc.) for the 59th 
Engineer Company from September to 
December 1971, the 21st Service and 
Supply "WAA" from December 1971 to 
March 1972, and records pertaining to the 
Combat Support Activity "Anatrang" from 
March to August 1972.  The veteran should 
also be notified of the existence of 
these records and their importance to his 
claim.  If such records are unavailable, 
the NPRC should be specifically indicate 
in writing.  Efforts to secure these 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
Careful documentation of all stressor 
development is vital under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

4.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made on whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  If any claimed 
in-service stressor is corroborated by 
the evidence, then the examiner must be 
provided a list of those corroborated 
stressors.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition in 
diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC), which 
includes any additional pertinent law and 
regulations.  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
applicable response time should be 
allowed.  This case should then be 
returned to the Board, if in order, after 
compliance with the customary appellate 
procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



